DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 9 August 2022.
Claims 1, 3-10, 12-19 and 21 are currently pending.  In the Amendment filed 9 August 2022, claims 1, 3, 10, 12-14, 18 and 19 are amended, claims 2, 11 and 20 are canceled and claim 21 is new.  This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the independent claims recite the limitation of “automatically generating, based on a user characteristic, a censorship profile.”  The examiner fails to find support for the limitation in the specification.  The Applicant points to paragraphs [0034]-[0036] and [0071].  Each of these paragraphs teaches the concepts of automatically suggesting censorship elements for the censorship profile by a personal censorship application.  Paragraph [0033] states that the personal censorship application allows a user to create a censorship profile. Automatically suggesting censorship elements to a user is not considered the same as automatically generating the profile.  The dependent claims incorporate the subject matter of the independent claims and therefore are rejected on the same grounds.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2021/0073264 to Vaughn et al (hereafter Vaughn) in view of US PGPub 2021/0058402 to Onyekwelu et al (hereafter Onyekwelu).

Referring to claim 1, Vaughn discloses a computer-implemented method for personalizing censorship of digital content, the method comprising:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile.  Also, Vaughn fails to explicitly teach the further limitation of identifying one or more smart groups of users based on the user characteristic, wherein each smart group is created based on at least one of one or more rules or one or more criteria and modifying, based on the one or more smart groups, one or more attributes of the censorship element.  Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user (see [0032] and [0033] – The initial setup includes creating accounts using demographic information. The initial setup includes setting up the set of rules using default values.), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; and [0033]-[0035]); 
identifying one or more smart groups of users based on the user characteristic, wherein each smart group [each age group] is created based on at least one of one or more rules or one or more criteria [the particular ages of each age group] (see [0040] and [0041] – The content filtering system determines if the restricted user is an adult (17+ years old), a young adult (16-17 years old), a teenager (13-15 years old), a toddler (5-12 years old), or an infant (0-4 years old));
and modifying, based on the one or more smart groups, one or more attributes of the censorship element (see [0042] - Based on the categorization, the content filtering system gives the restricted user access to the content according to a profile associated with the category that the restricted user is categorized into).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate and modify the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.
Referring to claim 3, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the one or more smart groups [age groups] are created based on one or more predictions of censorship selections for one or more users associated with the user characteristic (Onyekwelu: see [0039]; [0041]; [0043]; [0047]).
Referring to claim 4, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: modifying [a user may control the filtering of content via profile settings], based on user input, a user-specific importance rating [level of intensity] and the censorship feature [processes for determining content scenes for filtering] associated with the censorship element (Vaughn: see [0018]).
Referring to claim 5, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: identifying, based on user input, a second censorship feature to activate during playback of digital content that includes the censorship element (Vaughn: see [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with scenes. Examples are given.).
Referring to claim 6, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship feature includes at least one of: alert [warning message], flag [flag], auto-pause [pause], auto-skip [skip], auto-black out [remove content], or auto-muting audio [mute audio] (Vaughn: see [0015], lines 29-35; [0016], lines 6-11; [0018], lines 12-18; [0021], lines 17-19).
Referring to claim 7, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship feature is activated within a predefined timeframe of the censorship element being displayed (Vaughn: see [0032], lines 10-12).
Referring to claim 8, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, wherein the censorship profile is updated in a real time manner during playback of the one or more portions of the digital content item (Vaughn: see [0015], lines 23-30 – The system may generate self-learning code associated with monitored behavior and responses of users during a video media viewing session. The filtering features may be modified for specific users or a group of users based on the monitoring process.  It is noted that the filtering features are a part of the profile.).
Referring to claim 9, Vaughn/Onyekwelu discloses the computer-implemented method of claim 1, further comprising: generating a preview of the one or more portions of the digital content item that include at least one element matching the censorship element (Vaughn: see [0030] – Media sensor component 424 is configured to periodically retrieve group features from feature extraction component 414 and transform the media content to ensure that it includes appropriate/personalized content for a group of users.).
Referring to claim 10, Vaughn et al discloses one or more non-transitory computer readable media storing instructions that, when executed by one or more processors (see [0037]), cause the one or more processors to perform the steps of:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile.  Also, Vaughn fails to explicitly teach the further limitation of identifying one or more smart groups of users based on the user characteristic, wherein each smart group is created based on at least one of one or more rules or one or more criteria and modifying, based on the one or more smart groups, one or more attributes of the censorship element.  Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user (see [0032] and [0033] – The initial setup includes creating accounts using demographic information. The initial setup includes setting up the set of rules using default values.), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; and [0033]-[0035]); 
identifying one or more smart groups of users based on the user characteristic, wherein each smart group [each age group] is created based on at least one of one or more rules or one or more criteria [the particular ages of each age group] (see [0040] and [0041] – The content filtering system determines if the restricted user is an adult (17+ years old), a young adult (16-17 years old), a teenager (13-15 years old), a toddler (5-12 years old), or an infant (0-4 years old));
and modifying, based on the one or more smart groups, one or more attributes of the censorship element (see [0042] - Based on the categorization, the content filtering system gives the restricted user access to the content according to a profile associated with the category that the restricted user is categorized into).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate and modify the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.
Referring to claim 12, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the one or more smart groups are created based on one or more predictions of censorship selections for one or more users associated with the user characteristic (Onyekwelu: see [0039]; [0041]; [0043]; [0047]).
Referring to claim 13, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the instructions, when executed by one or more processors, further cause the one or more processors to perform the steps of: modifying [a user may control the filtering of content via profile settings], based on user input, a user-specific importance rating [level of intensity] and the censorship feature [processes for determining content scenes for filtering] associated with the censorship element (Vaughn: see [0018]).
Referring to claim 14, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the instructions, when executed by one or more processors, further cause the one or more processors to perform the step of: identifying, based on user input, a second censorship feature to activate during playback of digital content that includes the censorship element (Vaughn: see [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with scenes. Examples are given.).
Referring to claim 15, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship feature includes at least one of: alert [warning message], flag [flag], auto-pause [pause], auto-skip [skip], auto-black out [remove content], or auto-muting audio [mute audio] (Vaughn: see [0015], lines 29-35; [0016], lines 6-11; [0018], lines 12-18; [0021], lines 17-19).
Referring to claim 16, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship feature is activated within a predefined timeframe of the censorship element being displayed (Vaughn: see [0032], lines 10-12).
Referring to claim 17, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the censorship profile is updated in a real time manner during playback of the one or more portions of the digital content item (Vaughn: see [0015], lines 23-30 – The system may generate self-learning code associated with monitored behavior and responses of users during a video media viewing session. The filtering features may be modified for specific users or a group of users based on the monitoring process.  It is noted that the filtering features are a part of the profile.).
Referring to claim 18, Vaughn/Onyekwelu discloses the one or more non-transitory computer readable media of claim 10, wherein the instructions, when executed by one or more processors, further cause the one or more processors to perform the step of: generating a preview of the one or more portions of the digital content item that include at least one element matching the censorship element (Vaughn: see [0030] – Media sensor component 424 is configured to periodically retrieve group features from feature extraction component 414 and transform the media content to ensure that it includes appropriate/personalized content for a group of users.).
Referring to claim 19, Vaughn et al discloses a system, comprising:
a memory storing one or more software applications (see [0037]); and
a processor that, when executing the one or more software applications (see [0041]), is configured to perform the steps of:
generating, based on a user characteristic [household, business, location, visitors, etc], a censorship profile associated with a user [user defined profiles], wherein the censorship profile identifies a censorship element, and the censorship element indicates at least one of an evaluation, rating, classification, tagging, flagging, restriction exemption, or prohibition of content (see [0018] – The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering (e.g., skipped, fast-forwarded, muted, censored, etc). These items contained in the profile are considered analogous to censorship elements. The stated elements indicate several of the categories claimed. For instance, a type of content considered offensive can indicate prohibition of content.);
determining a censorship feature [actions/processes] associated with the censorship element [a type of content considered offensive], wherein the censorship feature is to be activated during playback of digital content that includes the censorship element (see [0016] and [0018] – User profiles may be defined to filter specified content categories defined by micro rating data associated with themes such as, inter alia, violence, adult orientated, profanity, etc. Filtering specified content categories may include the following actions: skipping specified content for presentation, fast-forward through specified content for presentation, blank video portions of specified content for presentation, mute audio portions of specified content for presentation.);
identifying, based on temporal boundaries [time period/start and end points] data and temporal facet data [time periods/intervals mapped to themes] associated with a digital content item, one or more portions of the digital content item that include at least one element [content type/theme] matching the censorship element [type of content considered offensive/content categories] (see [0016]-[0018]; [0023]; [0025]; [0032]; and Fig 5 – System 100 enables a personalization process based on user defined profiles. The user defined profiles identify: a type of content considered offensive, a level of intensity for certain categories and processes for determining content or scenes for filtering. User profiles may be defined to filter specified content categories defined by micro rating data associated with themes. In step 220, each micro-scene and each micro-rating value is analyzed with respect to a user profile of the user. Disabling access to the specified micro-scenes may include: 1. Determining content types of the specified micro-scenes. 2. Removing at least one micro-scene based on the content types with respect to the user profile.); and
activating the censorship feature [filtering/disabling access] during playback [playback process] of the one or more portions [segments, scenes, microscenes, audio streams] of the digital content item (see [0016], lines 11-15; [0023], lines 15-23; and [0026] – During a video and/or audio playback process content rating data is compared to user group preferences and live filtering is applied to segments, scenes, or audio streams in the audio/video content. In step 224, a selection for disabling access to specified microscenes is received.).
Since Vaughn teaches that the user creates the censorship profile, Vaughn fails to explicitly teach automatically generating a censorship profile.  Also, Vaughn fails to explicitly teach the further limitation of identifying one or more smart groups of users based on the user characteristic, wherein each smart group is created based on at least one of one or more rules or one or more criteria and modifying, based on the one or more smart groups, one or more attributes of the censorship element.  Onyekwelu teaches multimedia content filtering (see [0017] and [0039]), including the further limitation of 
automatically generating, based on a user characteristic [type of user/age], a censorship profile associated with a user (see [0032] and [0033] – The initial setup includes creating accounts using demographic information. The initial setup includes setting up the set of rules using default values.), wherein the censorship profile identifies a censorship element [set of rules] (see [0029]; [0032]; and [0033]-[0035]); 
identifying one or more smart groups of users based on the user characteristic, wherein each smart group [each age group] is created based on at least one of one or more rules or one or more criteria [the particular ages of each age group] (see [0040] and [0041] – The content filtering system determines if the restricted user is an adult (17+ years old), a young adult (16-17 years old), a teenager (13-15 years old), a toddler (5-12 years old), or an infant (0-4 years old));
and modifying, based on the one or more smart groups, one or more attributes of the censorship element (see [0042] - Based on the categorization, the content filtering system gives the restricted user access to the content according to a profile associated with the category that the restricted user is categorized into).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to automatically generate and modify the censorship profile of Vaughn in the manner disclosed by Onyekwelu.  One would have been motivated to do so in order to provide effective process that manages access to digital content since manual permissions setting leaves room for human error and also requires for the parent to determine which restrictions are appropriate for different age groups (Onyekwelu: see [0016]).  Furthermore, it is noted that an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). The outcome is the same whether the user or a computer creates the profile since the outcome is a generated censorship profile.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2021/0073264 to Vaughn et al (hereafter Vaughn) in view of US PGPub 2021/0058402 to Onyekwelu et al (hereafter Onyekwelu) as applied to claim 1 above, and further in view of US PGPub 2017/0337250 to Li et al (hereafter Li).

Referring to claim 21, Vaughn/Onyekwelu teaches automatically assigning the user to a group and therefore fails to explicitly teach the further limitation of receiving, based on user input, a selection of the one or more smart groups.  Li teaches recommending groups to join including the further limitation of receiving, based on user input, a selection of the one or more smart groups (see [0048]-[0050] – Groups are recommended to a user based on a user’s affinity score for a group.  The user can then select which groups to join.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow a user to select the determined group of Vaughn/Onyekwelu in the manner taught by Li.  One would have been motivated to do so in order to increase the accuracy of the selection process by allowing the user to select/join the groups that are relevant to them (Li: see [0005]).

Response to Arguments
With regards to Applicants Remarks concerning the 112 rejection, it is noted that the Applicant has not responded to the Examiner’s reasoning of why support is not provided.  The Applicant points to paragraphs [0032]-[0036] and [0071] for support.  While these paragraphs teach the use of a personal censorship application, these paragraphs also teach that a user is using the application and suggestions are being made to the user to which the user can accept.  Paragraph [0033] of the Specification states “Personal censorship application 115 generates and displays a user interface for personalizing censorship of digital content. Personal censorship application allows a user to create or modify censorship profile.”  The Applicant points out that paragraph [0032] supports the concept of “automatically generating” because of the personal censorship application is stored in memory and executed by a processor. Previously in the arguments presented 3/18/22, the Applicant stated in the arguments that Vaughn fails to teach automatically generating a profile because the profile is manually generated by a user.  However, Vaughn also taught the use of software. It is unclear if the Applicant intends for the phrase “automatically generating” to mean that software is being utilized or to mean without the aid of a user.    
With regards to Applicant’s arguments with regards to the prior art rejections, the examiner agrees that Vaughn fails to teach newly presented limitation in its entirety.  It is noted that the prior dependent claims did not contain the limitation of “wherein each smart group is created based on at least one of one or more rules or one or more criteria.”  It is noted that Onyekwelu also teaches the concept of a smart group and has been utilized to teach the amended portions of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2021/0142828 to Prakash – Discusses filtering content in real-time for different user groups
US PGPub 2015/0070516 to Shoemake et al – Discusses the automatic updating of content based on who is present 
US PGPub 2020/0366959 to Pau et al
US PGPub 2014/0208340 to Poornachandran et al
US PGPub 2009/0222849 to Peters
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167